SPEED LIMITS — PUBLIC TRUST PROPERTY The Oklahoma Ordinance Works Authority is not empowered to establish speed limits on the property owned by the Authority. However, where roads on trust property owned by the Oklahoma Ordinance Works Authority may be "highways" within the meaning of 47 O.S. 1-122 [47-1-122] (1971), the State Highway Commission may establish speed limits on said roads under authority of 47 O.S. 11-802 [47-11-802] (1971).  The Attorney General has considered your request for an opinion, wherein you have asked the following question: "Is the Oklahoma Ordinance Works Authority empowered to set speed limits for motor vehicles on property owned by the Authority ?" The Oklahoma Ordinance Works Authority (Authority) is a public trust created pursuant to the provisions of 60 O.S. 176 [60-176], et seq. (1971), and is statutorily recognized by the Legislature in 60 O.S. 164-166 [60-164-166] (1971). 60 O.S. 176 [60-176], supra, states that such trusts are to be created for the furtherance of any authorized public functions of the beneficiary of the trust. The above-mentioned provisions do not confer any legislative or judicial authority on public trusts created pursuant to the provisions of these statutes.  Title 47 of the Oklahoma Statutes covers the operation of motor vehicles within the State. Chapter 11 of this title establishes rules and regulations for the operation of motor vehicles upon the highways. Article VIII of Chapter 11 is entitled "Speed Restrictions" and establishes speed limits upon the highways of this State. 47 O.S. 1-122 [47-1-122] defines highways as follows: "The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel." As can be seen from the above-mentioned sections, speed limits on public highways generally are established by the Legislature. Certain exceptions to the establishment of speed limits by the Legislature are set forth in the statutes. 47 O.S. 11-802 [47-11-802] allows the State Highway Commission to alter these speed limits when they determine it necessary. 47 O.S. 11-803 [47-11-803] allows local authorities (defined in 47 O.S. 1-130 [47-1-130]) to alter speed limits within their respective jurisdictions. 47 O.S. 22.11 [47-22.11] allows cities and towns to regulate the speed of motor vehicles within their corporate limits. There is no provision that would allow an entity such as the Oklahoma Ordinance Works Authority to establish any speed limits on property owned by it. Only those entities with specific authority granted to them by the Legislature of this State may establish speed limits on the highways of this State. Examples of such authorization by the Legislature can be found in 73 O.S. 173 [73-173] (1971), giving the Oklahoma Capitol Improvement Authority power to regulate traffic and parking of vehicles on the grounds of all buildings operated by the authority and O.S.L. 1974, Chapter 4, Section 1 (56 O.S. 344 [56-344] (1975)), giving the same authority to the Oklahoma Public Welfare Commission on property used by or for the Oklahoma Childrens Memorial Hospital. Absent legislative authority to regulate traffic, the Authority would be without power to set speed limits on the property owned by the trust. Insofar as the roads on the trust property are "highways" within the meaning of 47 O.S. 1-122 [47-1-122], supra, the State Highway Commission would be empowered to establish speed limits on these roads, in accordance with 47 O.S. 11-802 [47-11-802].  It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: The Oklahoma Ordinance Works Authority is not empowered to establish speed limits on the property owned by the Authority. However, where roads on trust property owned by the Oklahoma Ordinance Works Authority may be "highways" within the meaning of 47 O.S. 1-122 [47-1-122] (1971), the State Highway Commission may establish speed limits on said roads under the authority of 47 O.S. 11-802 [47-11-802] (1971). (JAMES C. PECK) (ksg)